Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000069
                                                         07-DEC-2011
                                                         02:06 PM

                        NO. SCWC-10-0000069


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                  vs.


        TOMMY W. BULLARD, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

        (ICA NO. CAAP-10-0000069; CASE NO. 1DTA-10-01412)


    AMENDED ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Tommy W. Bullard’s 

application for writ of certiorari, filed on October 25, 2011, is

hereby accepted. 

          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai'i, December 7, 2011.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Simeon R. Acoba, Jr.


                                /s/ James E. Duffy, Jr. 


                                /s/ Sabrina S. McKenna


Timothy I. MacMaster

for petitioner/defendant­
appellant on the application